DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Based upon the amended claim language, previous Claim rejections under 35 U.S.C. 112 (b and d) have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation "via an actuator" in line 2 of each claim.  There is improper antecedent basis for this limitation in the claims. For the purpose of examination, “via an actuator” is being construed as “via the movable actuator” previously introduced in presently amended Claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11, 14-16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 2,832,129) in view of Brancato (US 3,040,423).
Regarding Claim 1, Forster (Fig. 1) discloses an installation tool for a wire thread insert (C) comprising the following features: 
a drive unit (39), in particular an electric or pneumatic drive unit (See Col. 3, Lines 19-24), which provides a switchable rotation movement between a first and a second direction (See Col. 2, Lines 58-63); 
a mandrel body (Comprising of 10 & 27 “10/27”) with a drive section (31) for rotating the mandrel body (10/27) and with a thread section (15) onto which the wire thread insert (C) is rotatable on and from which the wire thread insert is rotatable off (See Fig. 1, which depicts the threaded portion 15 is rotatable on and off of the wire thread;
an installation blade (11) which is movably arranged in the mandrel body (10/27) between an engagement position and a rest position in order to attach in a targeted manner at the wire thread insert (C) and/or to release itself from an attachment or engagement at the wire thread insert (C).
Forster does not disclose:
a torque clutch consisting of a form-fit and force-fit interlocking clutch upper part and clutch lower part, of which the clutch upper part is fixedly connected with the drive unit and the clutch lower part is torque-proof connected with the mandrel body, while with 
a decoupled relative rotation between the clutch upper part and the clutch lower part, caused by exceeding a limit torque between the clutch upper part and the clutch lower part, a relative movement between the mandrel body and the installation blade is generable so that with a releasing movement of the torque clutch, an actuation movement between one of the clutch upper part and the clutch lower part and a movable actuator is caused at the same time.
However, Brancato teaches an installation tool for a wire thread insert comprising of:
a torque clutch (24/42) consisting of a form-fit and force-fit interlocking clutch upper part (24) and clutch lower part (42), of which the clutch upper part (31) is fixedly connected with the drive unit (18) and the clutch lower part (42) is torque-proof connected with the mandrel body (40), while
a decoupled relative rotation between the clutch upper part (24) and the clutch lower part (42) is caused by exceeding a limit torque between the clutch upper part (24) and the clutch lower part (42). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool for a wire thread insert of Forster to further comprise of: 
a torque clutch consisting of a form-fit and force-fit interlocking clutch upper part and clutch lower part, of which the clutch upper part is fixedly connected with the drive unit and the clutch lower part is torque-proof connected with the mandrel body, while
a decoupled relative rotation between the clutch upper part and the clutch lower part is caused by exceeding a limit torque between the clutch upper part and the clutch lower part, 
as taught by Brancato, as a known means of reducing this risk of overstress and damage to the tool, the insert, or the hole of the boss.
Forster, as modified by Brancato, discloses the installation tool for a wire thread insert comprising of:
a torque clutch (Brancato, 24/42) consisting of a form-fit and force-fit interlocking clutch upper part (Brancato, 24) and clutch lower part (Brancato, 42), of which the clutch upper part (Brancato, 24) is fixedly connected with the drive unit (Brancato,18; Forster, 39) and the clutch lower part (Brancato, 42) is torque-proof connected with the mandrel body (Brancato,40; Forster, 10/27), while a decoupled relative rotation between the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42), caused by exceeding a limit torque between the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42), a relative movement between the mandrel body (Brancato, 20; Forster 10/27) and the installation blade (Forster, 11) is generable so that with a releasing movement of the torque clutch (Brancato, 24/42), an actuation movement between one of the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42) and a movable actuator (Forster, 18) is caused at the same time. The term “is generable” for the purposes of examination is being construed in accordance with the plain ordinary meaning according to Merriam Webster Dictionary as “capable of being generated.” See https://www.merriam-webster.com/dictionary/generable; last visited December 30, 2021.  Relative movement of the mandrel body (Brancato, 20; Forster 10/27) and the installation blade (Forster, 11) is capable of being generated by a user even after the torque limit has been exceeded because movement of the installation blade (Forster, 11) in the axial direction is capable of being generated in relation to the mandrel body (Brancato, 20; Forster 10/27) by pin (Forster, 22) and slot (Forster, 22). See Forster, Col. 2, Lines 51-64. 
Regarding Claim 2, Forster, as modified, discloses the installation tool according to Claim 1, as previously discussed above, in which the clutch lower part (Brancato, 42) and the clutch upper part (Brancato, 24) are arranged against each other in a spring-pretensioned manner (Brancato, Spring 48), so that in case of a rotation blockage of the clutch lower part (Brancato, 42) over the mandrel body (Brancato, 20; Forster 10/27), the clutch upper part (Brancato, 24) is rotatable with respect to the clutch lower part (Brancato, 42), with the clutch lower part (Brancato, 42) giving way in a springy manner. The spring of Brancato (Brancato, 48) biases the clutch lower part (Brancato, 42) towards the clutch upper part (Brancato, 24). See Brancato, Fig. 1.
Regarding Claim 3, Forster, as modified, discloses the installation tool according to Claim 2, as previously discussed above, in which the clutch upper part (Brancato, 24) comprises a link guide (Forster, Slot 16) with which an axial actuator (Forster, 27/28) of the clutch upper part (Brancato, 24) is axially displaceable depending on a rotation direction of the clutch upper part (Brancato, 24), with the axial actuator (Forster, 27/28) not co-rotating with the clutch upper part (Brancato, 24). See Forster, Col. 2, Lines 51-64.
Regarding Claim 4, Forster, as modified, discloses the installation tool according to Claim 3, as previously discussed above, in which the axial actuator (Forster, 27/28) is a clutch piston (Forster, 27/28) that is axially guided in the clutch upper part (Brancato, 24) with an at least one-sided radially protruding roller pin (Forster, 22) which engages into the link guide (Forster, Slot 16).
Regarding Claim 5, Forster, as modified, discloses the installation tool according to Claim 4, as previously discussed above, in which the link guide (Forster, 16) defines a curvilinear path, in particular a helix path, in the clutch upper part (Brancato, 24), which causes a relative axial displacement between the clutch upper part (Brancato, 24) and the clutch piston (Forster, 30) when the clutch upper part (Brancato, 24) is rotated relative to the clutch piston (Forster, 30). See Forster, Fig. 2 and Col. 2, Lines 51-64.
Regarding Claim 6, Forster, as modified, discloses the installation tool according to Claim 5, as previously discussed above, in which the axial displacement of the clutch piston (Forster, 27/28) is transferable to the installation blade (Forster, 11) via the movable actuator (Forster, 18) and/or in which the axial displacement takes place depending on the rotation direction of the clutch upper part (Brancato, 24) compared with the clutch lower part (Brancato, 42) in the direction of the mandrel body (Brancato, 20; Forster 10/27) or in the direction of the drive unit (Forster, 39). See Forster, Fig. 2 and Col. 2, Lines 51-64.
Regarding Claim 11, Forster, as modified, meets all of the limitations of Claim 11, as best understood, as applied to Claim 1, 2 and 3 above.
Regarding Claim 14, Forster, as modified, meets of the limitations of Claim 14, as best understood, as applied to Claim 1-4, and 11, above.
Regarding Claim 15, Forster, as modified, meets of the limitations of Claim 15, as best understood, as applied to Claim 1-5, and 11-14 above.
Regarding Claim 16, Forster, as modified, meets of the limitations of Claim 16, as best understood, as applied to Claim 1-6, and 11-15 above.
Regarding Claim 20, Although Claim 20 recites a method claim, Forster, as modified, meets all of the limitations of Claim 20, as best understood, as applied to Claim 1 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02
Regarding Claim 23, Although Claim 23 recites a method claim, Forster, as modified, meets all of the limitations of Claim 23, as best understood, as applied to Claims 1 and 20 above.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Brancato, in further view of Stephens (US 2,969,588).
Regarding Claim 4, to the extent that applicant may argue that Forster, as modified by Brancato, comprises a pin (Forster, 22) but does not explicitly disclose a “roller pin,” Stephens (Fig. 12, and 17) does teach a roller pin (43) which engages into a link guide (44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool for a wire thread insert of Forster, as modified, to further comprise of a roller pin which engages into a link guide, as explicitly taught by Stephens, as a matter of design choice, for the purpose of  controlling the relative axial movement between the mandrel body (Brancato, 20; Forster 10/27) and the installation blade (Forster, 11) in a more controlled manner to improve the smoothness of the movement and reduce the potential for stress concentrations of the interacting parts.
Regarding Claim 5, Forster, as modified, discloses the installation tool according to Claim 4, as previously discussed above, in which the link guide (Forster, 16; Stephens, 44) defines a curvilinear path, in particular a helix path, in the clutch upper part (Brancato, 24), which causes a relative axial displacement between the clutch upper part (Brancato, 24) and the clutch piston (Forster, 27/28) when the clutch upper part (Brancato, 24) is rotated relative to the clutch piston (Forster, 27/28). See Forster, Fig. 2 and Col. 2, Lines 51-64.
Regarding Claim 6, Forster, as modified, discloses the installation tool according to Claim 5, as previously discussed above, in which the axial displacement of the clutch piston (Forster, 27/28) is transferable to the installation blade (Forster, 11) via an actuator (Foster, 27/28) and/or in which the axial displacement takes place depending on the rotation direction of the clutch upper part (Brancato, 24) compared with the clutch lower part (Brancato, 42) in the direction of the mandrel body (Brancato, 20; Forster 10/27) or in the direction of the drive unit (Forster, 39). See Forster, Fig. 2 and Col. 2, Lines 51-64.
Regarding Claim 14, Forster, as modified, meets all of the limitations of Claim 14, as best understood, as applied to Claim 1-4, and 11-13 above.
Regarding Claim 15, Forster, as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claim 1-5, and 11-14 above.
Regarding Claim 16, Forster, as modified, meets all of the limitations of Claim 16, as best understood, as applied to Claim 1-6, and 11-15 above.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Brancato, in further view of Bubel (US 2006/0016300 A1).
Regarding Claim 8, Forster, as modified, discloses the installation tool according to Claim 1, as previously discussed above, in which the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42) each comprises in an axial orientation opposite to each other. See Brancato, Fig. 1.
Forster, as modified does, not disclose a circumferential sequence of at least two contra-directional ramps being adjacent with respect to a common vertex, with the ramps defining an engagement contour between the clutch upper part and the clutch lower part.
However, Bubel (Fig. 9) teaches a tool for inserting fasteners with a torque limiting feature that comprises of a circumferential sequence of at least two contra-directional ramps being adjacent with respect to a common vertex, with the ramps defining an engagement contour between the clutch upper part (3a) and the clutch lower part (4). See Bubel, Fig. 9
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool for a wire thread insert of Forster, as modified, to further comprise of a circumferential sequence of at least two contra-directional ramps being adjacent with respect to a common vertex, with the ramps defining an engagement contour between the clutch upper part and the clutch lower part, as taught by Bubel, as a routine design choice, requiring routine experimentation with predictable results, for the purpose of influencing the disengagement of the clutch surfaces.  Furthermore, changes is shape, as a matter of design choice, in the absence of new or unexpected results, does not establish patentability. See MPEP 2144.04.IV.B.
Regarding Claim 9, Forster, as modified, discloses the installation tool according to Claim 8, as previously discussed above, in which an inclination angle of the ramps (See Bubel, Fig. 9) in combination with a spring pretension (Brancato, 48) between the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42) determines a limit torque, at which a relative rotation between the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42) is generable.
Regarding Claim 18, Forster, as modified, meets all of the limitations of Claim 18, as best understood, as applied to Claim 1 and 8 above.
Regarding Claim 19, Forster, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claim 1, 8-9, and 18 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Brancato, in further view of Schron, Sr et al. (US 5,617,623).
Regarding Claim 10, Forster, as modified, discloses the installation tool according to Claim 1, as previously discussed above.
Forster, as modified does not disclose an anti-disruption blockage with which a rotation movement of the mandrel body is blockable in a targeted manner so that in combination with a rotation direction reversion of the drive unit, the installation tool is displaceable into an initial state.
However, Schron (Fig. 5) teaches an anti-disruption blockage (165) with which a rotation movement of the mandrel body (118) is blockable in a targeted manner so that in combination with a rotation direction reversion of the drive unit (136/148), the installation tool is displaceable into an initial state. See Schron, Col.’s 5-6 (Lines 63 through 11), stating that the purpose of 165 is to allow mutual rotation of the driver and the stud.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool for a wire thread insert of Forster, as modified, to further comprise of an anti-disruption blockage with which a rotation movement of the mandrel body is blockable in a targeted manner so that in combination with a rotation direction reversion of the drive unit, the installation tool is displaceable into an initial state, as taught by Schron, for the purpose of providing a user with an accessible torque limiting override function to allow the upper clutch surface and the lower clutch surface to rotate together (even if the torque limit has been exceeded) to allow the user to conveniently free the tool should it become jammed.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Brancato, in further view of Thommes et al. (US 2013/0276287 A1).
Regarding Claim 21, Forster, as modified, discloses the installation method according to Claim 20, as previously discussed above.
Forster, as modified does not disclose the further step: bending back an installation tang of the wire thread insert into a thread of the thread opening by means of the installation blade which is displaced into an engagement position, during rotation in the second rotation direction. 
However, Thommes (Abstract) the further step: bending back (Steps S4 to S6, see Paragraph 0068-71) an installation tang (50) of the wire thread insert into a thread of the thread opening by means of the installation blade (80) which is displaced into an engagement position, during rotation in the second rotation direction. See Thommes, Paragraphs 0069-0071. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the installation tool and the method of installing as disclosed by Forster, as modified, to further comprise of the installation blade features and method of installing the insert to further comprise of bending back an installation tang of the wire thread insert into a thread of the thread opening by means of the installation blade which is displaced into an engagement position, during rotation in the second rotation direction, as taught by Thommes, for the purpose of providing Forster, as modified, with the additional or alternative capability of engaging an installation tang and bending the tang back into an engagement position, without requiring the tang to be broken and removed. See Thommes, Paragraph 0005.
Regarding Claim 22, Forster, as modified, discloses the installation method according to Claim 21, as previously discussed above, with the further step: compressing (Thommes, S5, See Paragraph 0070) the installation tang after bending back and switching the torque clutch when reaching the limit torque in combination with a displacing of the installation blade from an attachment position at the wire thread insert into a rest position. See Thommes, Paragraph 0071.
Response to Arguments
Applicant's arguments with respect to amended Claims 1, 11, and 20 filed on July 18, 2022, have been fully considered but they are not persuasive. The following responses are provided in response to the Applicant’s arguments with respect to amended Claims 1, 11, and 20 filed on July 18, 2022.
Applicant argues that Forster, as modified by Brancato, does not disclose the newly amended claim limitation “so that with a releasing movement of the torque clutch (Brancato, 24/42), an actuation movement between one of the clutch upper part (Brancato, 24) and the clutch lower part (Brancato, 42) and a movable actuator (Forster, 18) is caused at the same time.” The Examiner respectfully disagrees with the Applicant’s argument and points out that by modifying the device of Forster (which includes a movable actuator (18) in combination with pin 22 in slot 16) to further comprise of the torque clutch (Brancato, 24/42), allows for at least one of either the upper clutch part (Brancato, 24) or the clutch lower part (Brancato, 42) to move relative to the movable actuator (Forster) at the same time as the clutch is released because of the pin and slot feature of Forster.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKay (US 3,446,101); and Newton et al. (US 6,000,114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C MOORE/
Examiner, Art Unit 3723           
                                                                                                                                                                                  
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723